Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 1 of 7




                                U M TED STATE S D ISTRICT C O UR T
                                SOUTIIERN DISTRICT OF FLORIDA

                                       CA SE N O .1:19-cv-22459%
     RONY VASQUEZ,
              Plaintiff,


     M C M IAM IENTERPRISES,LLC d/b/a
     M R.CHOW RESTAURANT,and
     M ICHAEL'CHOW ,individually,

              D efendants.


                       O R DER G R AN TIN G IN PA R T AN D D EN Y IN G IN PA R T
                               D EFEND A NT 'S M O TION T O DISM ISS
                                                                                r,'
              THIS M ATTER isbeforetheCourton Defendant'sM otion to Dism issPlnintiff'sFirst

     AmendedComplaint,filedJuly22,2019(DE 7).1
                                          1. BA CK G R O UN D
          '
              Thiscaseinvolvesclaim sforemploymentdiscdmination tmdertheFloddaCivilRights
                                                                &

     Acttcotmt1)and allegedviolationsoftheFairLaborStmldardsActCTLSA'')tcotmt11).See
     Am .Com pl.,DE 5.Plaintiffallegesthatdtlringthefive-month period in which heworked asa

     busseratM z.Chow Restatlrant,Defendantiiengaged in discdm ination againstPlahtiffbecause

     ofPlaintiff'snationalorigin.''I6L!31.PlaintiffisGuatemalan,andheclaimsheççwouldnot
     havebeentheobjectofdiscriminationbutforthefactthat(hejisGuatemilan.''1d.!!4,32.
              In supportofllisdiscdmination claim,Plaintiffpointsto variousrem arksm adeby
''   tç
      assistants''andGGemployees''attherestaurant,suchaslGyoueattoomuch''andçtlylou'redtlmb.''
     ItL!! 13,18.Plaintiffalsopointstooneincidentinwhichanttassistant''toldhim ççyou are


     1TheCourthasalsoconsideredPlaintiff'sResponseinOpposition (DE 8)andDefendant's
     Reply(DE 9).
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 2 of 7




  illegaland you crossed the desertto gethere,''and claim sthattmspecilied çtemployees''would

  sa#çr onaldTrumpdoesn'twantyouhere.''Id.!!16,18.Plaintiffalsoclnimshewasnot
  allowedto usethebathroom during certain work hotlrs;hadto clean up sewerwateroneday

  afterthewaterirlletsbrokeand floodedtherestaurant;and wasnotallowed to gohom eafterllis

  nephew diedonDecember26,2017,becausetherestam antwastoobusy.Seeid.!! 11,17,19.
         AstollisFLSA claim ,Plaintiffallegesthathet&spentm orethan twentypercentofllis

  worktime...performingsidework arléothertaskswhich didnotgeneratetipsy''andclaims
  Defendantsfailedto pay him mininpl
                                  J'm wage forthesenon-tipped hours. 16L!27.Plaintiffalso

  claim sthathe did notreceivehisfnalpaycheck afterh'
                                                    ewasterminated,mld therefore ûçwasnot

  compensatedatorabovetheapplicableminimllm wagesforthesehoursworked.''I(L!28.
         Deikndantnow movestödismisstheAmendedComplaintforfaillzretostateaclaim.
  SeeM ot.Dismiss,DE t.AstoPlaintiY sdiscriminationclaim,DefendantarguesthatPlaintiff
  uudoesnotprovidea singlefactualallN
                                    egation to raiseaplausibleclaim thatany actwascom mitted

  agalsthim because oflzisnationalorigilt''1d at2.Defendantalso arguesthattheAm ended

  Complaintlacksfacttzalallegationsshowing thatGleven onesim ilarly simatedperson outside

  PlaintiY sprotectedcategorygqwastreatedmorefavorably.''I6L
         Defehdantalso seeksdismissaloftheFLSA claim ,arguingthatthe claim isbased on the

  :120% nlle''requiring mirtim llm wagecompensation forcertain untipped sidework,which
  Defendantsayshasbeenrejectedbysomecourtsand,morerecently,tl)eU.S.Depe mentof
  Labor(G1DOL'').1d.at3.Beyondihat,DefendantarguesthatPlaintifffailstoallegethefacts
  necessary to supportan FLSA claim ,including the nllm'berofhotlrsw brked and the am ount

  Plaintiffw as enrning dtldng thatpedod. See ftf




                                                    2
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 3 of 7




                                  II. LE G AT,STAN D A RD

        TosurviveamotiontodismisstmderRule 1241$46),acomplnintmustincludeGtenough
  factsto state aclaim to reliefthatisplausibleon itsface.''BellAtl.Corp.v.Twombly,550 U.S.

  544,570(2007).A GGclaim hasfacialplausibilitywhentheplaintiffpleadsfactualcontentthat
  allowsthe cotu'tto draw thereasonableinferencethatthedefendantisliableforthemisconduct

  alleged.''Ashcrojtv.Iqbal,556U.S.662,678(2009).
                                     111.DISCPSSION
        PlaintiffFailstoStateaDiscrimination Claim (Count1)
        TheFloridaCivilRightsActm akesitunlàwfulforany em ployerto ttdischarge ...or

  otherwisetodiscriminate''againstanemployeeonthebasisofnationalorigin.SeeFla.Stat.j
  760.10(1)(a).Atthepleadingstage,theplaintiffmustitprovideenoughfactualmatterto
  Plausiblysuggestintentionaldiscrimination.''Evansv.Ga.hegionalHosp.,850F.3d 1248,
  1253(11th Cir.2017).2Also,theplaihtiffmustshow that:&ç(1)sheisamemberofaprotected
  class;(2)shewasqualifedfortheposition;(3)shesuffered an adverseemploymentaction;and
  (4)shewastreatedlessfavorablythanasimilarly-situatedindividualoutsideherprotected
  class.''Arafatv.SchoolBd ofBroward C@.,549F.App'x 872,874(11th Cir.2013).
        Here,Plaintifffailsto stateaplausiblediscrim ination claie becauseheallegesno facts

  showing thathesuffered an adverseemploym entaction becauseofhisnationalorigin.M though
                                                                                     ?


  Plaintiffpointstovadousremarksmadeby lGassistants''and unspecified Gtemployeesy''healleges

  no factsthatwould suggesttheseindividualsw eretheultim atedecision makersattherestaurant.

  SeeAlvarez,610F.3d at1268.Nordoeshe allegefactsshowingthattherem arksthemselvesare



  2BecausetheFloridaCivilRightsActismodeledatvrTitleVIIoftheCivilRightsActof1964,
  federaldeqisionsconstnzing TitleVIIlikewiseapplyhere.SeeAlvarez v.RoyalAtl.Devs.,Inc.,
  610F.3d1253,1271(11th Cir.2010).
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 4 of 7




     relktedto'anychallengedemploymentdecision(ag.,Plaintiffstermination).SeeRojasv.
     Florida,285F.3d 1339,1342-43(11th Cir.2002)(remarksthatareçtisolatedandunzelatedto
     thechallenged employm entd
                              . ecision''donotestablishdiscrirnination).Andwlliletheremarks
     m ay beoffensive qnd inappropdatq,thatdoesnotmean they nmotmtto intentionaldiscrimination

     inviolationoftheFloddaycivilRightsAct.SeeAlvarez,610F.3d at1268(renïarkthattGcubans
     aredumbi'wasinsuo cienttoestablishdiscriminationl;Billv.City ofNorthLauderdale,No.12-
                                                           '
                                                                                            (
     61342,2013W L 1289165,at*3(S.D.Fla.Mar.26,2013)(tTitleV1Iisnot:generalciviiity
     code .... W lliletheallegedactionstaken againstPlaintiffrelativetohisweight,iftrtze,are

     needlessly cruel,offensiveand should notbetoleratedby an employerin aw ork envifonm ent,

     thelaw doesnotprotectPlaintiff9om thisdemeaningconduct'l.S
           Also,Plaintiffallegesno facttshow ingthéthewastreated worsethan sim ilarly-situated
                                 j '

     non-Guatemalan employees. Plaintic ssoleallegation on tlziselem entisabare'legalconclusion.

     SeeAm.Compl.!24 (çGothersimilarly situated,non-Guatemalanemployeeswerenotsubjectto
' thesnmederogatoryireatment.'').M oreover,otherallegationsinPlaintiffspleadingsuggestthe
 '

     opposite:thatsimilarly-situated employeesweregenerally treatedthe snme.Forinstance,while
                             .                                 J

     Plaintiffcom plainsthathewasnotallowedtousethebathroom dtlring certain hours,headmits

     thatllissupeaisorltwouldnotletanyoneusethebathroom''duringthesehours.Id ! 11
     (emph
         'asisadded).4 BecatlsePlaintifffailstoplausiblyallegeintentionaldiscrimination,his
     claim tmdertheFlorida CivilRightsActmustbe dism issed.


     3To besare, PlaintiY sotheralle'gationsalso fail
                                                    ,to dem onstratediscdmination.Accordingto
     llisown pleading,Plaintiffhadto clean sewerwaterattherestaurantEGbeçauseno otheremployee
     wantedto doit''notbecauseofnational-origindiscrimination.Am.Compl.! 17.Andhehadto
     w ork the déy afterCluistm as because the restaurantw as too busy,notbecause ofnational-origin
     discrimination.1d.!18.
     4Plaintiffarguesthattheco-workersmentionedirttheAmendedComplaintGtweretreatedbetter
     in'thattheywerrableto treatPlaintiffin such am annerwithoutrepercussions.''SeeResp.at4,
                                                   4
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 5 of 7




 B.      PlaintiffAdequatelyPleadsanFLSA M inimum W ageClaim (CountII)
         Underthe FLSA,al1employersmustpay theirem ployeesaminimum wage.See29

 U.S.C.j206(a).AstheEleventhCircuithasexplained,GGtherequirementstostateaclaim (tmder
 theFLSA)arequitestraightforward.''Sec:
                                      )?ofLaborv.Labbe,219F.App'x761,763(11th Cir.
 2008).Tosttrvivedismissal,ç1aplaintiffmustdemonstratethat(1)heisemployedbythe
  defendant,(2)thedefendantengagedirlinterstatecommerce,and(3)thedefendantfailedtopay
 him m inim um orovertimewages.''Freeman v.Key Largo VolunteerFireandRescueD ept,

 Inc.,494F.App'x940,942(11thCir.2012).W ithrespecttominimllm wages,ifm&employeeis
                                             '
                                         .


  atltipped employee,''the employerispermittedto pay areduced m inim um wage so long as

  employermakesupthedifferencewiththeemployee'stips.See29Z.S.C.j206(m).Tllisis
  comm only referred to asa lGtip credit.''

         Here,DefendantarguesthatPlaintiY suseoftçand/or''in the Amended Complaintmakes

  itunclearwhetherPlaintiffisseeking un
                                     ' paidm inim llm wagesorovertim ecompensation.But

  theAm ended Complaintasawholeplainly showsthatPlaintiffisseeking m inim um wages.See

  Am.Compl.!!26-28.AndwllileDefendanttakesissuewithPlaintiY sfaillzretodelineate,
  nm ong otherthings,theexactnllm berofhotzrsPlaintiffworked mld the exactnm otmtPlaintiff

  w asearning,the FLSA doesnotrequire such detailatthe pleading stage. fabbe,319 F.A pp'x at

  764 tçlWl1iletheseallegationsarenotoverlydetailed,wefmdthataclaim forreliefforfail'
                                                                                    ureto
  Payminimum wage...doesnotrequirem'ore.'').




  DE 8.TheCourtdoesnotagree.SeeEdwardsv.Prime,Inc.,602 F.3d 1276,1301(11thCi<.
  2010)(tGThefactsthat(theplaintiffjisCaucasianandthattheco-workerswhowerethreatening
                         '''   ''   ''

  and shurming him wereHispnnicorLatino,bythem selves,do notstateaplausibleclaim ofrace
  di!crimination.'').                                                         '
                                                 5
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 6 of 7




         Finally,the Courtdisagreeswith Defendant'sargum entregarding the20% rule. This

 rulebarsemplpyersâom using
                          l
                            atip cteditforemployeeswho spenda Eûsubstantialamount.of

 time''(defmedasttinexcessof20percentofthehottrsworkedinthetippedoccupation'')on
 relatedbutuntippedduties.SeegenerallyMarsh v.J Alexander'sLLC,905F.3d610,626(9th
 Cir.2018)(quoting29C.F.R.j531.56/)andDOL FieldOperationsHandbook j30d00(9).5
 Here,Plaintiffadequatelyallegesthatheperfonnedsubstantialkmtippedsidework,which,taken
 as% e,wouldnotbesubjecttotheFLSA Gttipcredit''andmayentitlePlaintifftotmpaid
 m inimllm wagecompensation.Facm alissuesregarding theprecise amountand natureofthe

  allegedsidework aremoreappropriatelyresolyedattheslzmm'aryjudgmentstage.SeeSchamis
 v.Josef'stable,LLC,No.12-80638,2014W L 1463494,at*4(S.D.Fla.Apr.15,2014)(1:ETjhe
  Courtrejects(theqargumentthatPlaintiffsallegationthatllisnontippeddutiesexceeded20% of
 histimeisinsuflicienttostateaçauseofaction....EAjtthemotiontodismissstage,theCourt
  cnnnotmakethisdeterminationasitrequiresthebenefitofafact-ualrecord.').




  5AlthoughDefendaptclaimstllisnllehasbeenrejected,thèlegalauthorityDefendantrelies
  upon doesnotsupportthatconclusion.DefendantcitesPellon v.BusinessRepresentation
  International,Inc.,528
                      vu
                         F.Su-p-p.2d 130
                                       t
                                        6(S.D.Fla.2007),butthatcaseinvolvedag'
                                                                             roupof
  airportworkerswho admitledthatdivldingtheirworkdaynmongthevarioustasksthelperform -
  isim practicalorimpossible.''1d.at1314-15.Pellon wasalso decided atthesumm aryludgm ent
  stage,m akingthecase inappositeâom aproceduralstandpoint. Defendantalso claim sthe20%
  rule w aslGabandoned''in a recentD O L opirlion letter,butthatletterm erely provides guidance on
  w hich dutiesaze Girelated''to a tipped occupation. See D OL Opinion Letter.2018-27. N othing in
  theletterpup ortsto abandon the20% nzle.
                                                 6
Case 1:19-cv-22459-JLK Document 10 Entered on FLSD Docket 09/12/2019 Page 7 of 7




                                          IV.CONPLUSION
            Accordingly,itisO RDERED,ADJUDGED,AND DECREED asfollows:

            1. Defendant'sM otiontoDismiss(DE 7)be,andthesameherebyis,GRANTED IN
        '

                 PA RT and D EN IED IN PM W ;
             !

            2. TheM otionisGRANTED astoPlaintiV sdiscriminationclaim tcotmt1)andsuch
                    .                     I

                 cou.ntishereby DISM   ISSED forfailureto state aclaim ;

            3. TheM otionisDENIED astoPlaintiffsFLSA claim tcotmt1I)andDefendanishall
                 fileitsAnswçrwithrespectto Cotmt11ofPlaintiff'sFirstAm ended Com plaintwithin

                 fourteen (14)days9om thedateoftllisOrder.
            DONE AND ORDERED in ChambersattheJam esLa- enceKing FederalJustic'
                                                                             e

 BuilbingandUnited StatesCourthouse?Minmi,Floridathis12thdayofSeptember,2019.

                                                                                     t
                                                                         f4* +
                                                        A M ES LA     N CE IU N G
                                                        UN ITED STA TES D ISTRICT     GE

  cc:       A IIcounselofrecord
